Title: From Thomas Jefferson to Joshua Dodge, 13 July 1820
From: Jefferson, Thomas
To: Dodge, Joshua


Sir
Monticello
July 13. 20.
The season for asking my annual supply of wines being now come about, I have first to acknolege the reciept of your letters of Oct. 9. & Nov. 9. as likewise to inform you that the Nice wines you were so kind as to forward came safely to hand, as also those forwarded by mr Oliver. accepting with thankfulness your kind offers of service, I take the liberty of addressing to you my wants for the present year. Mr Oliver sent me the last year half a dozen bottles of Clairette wine of Limoux, bought of mr chevalier, which we found so much to our taste that I have asked 150. bottles of it this year. by applying to the same gentleman or to mr Oliver, you may probably be able to get it for me exactly of the same quality, which is my wish. he sent me from Mr Chevalier also a cask of a Muscat wine of Rivesalte, an excellent wine, for which I shall renew my application the next year, but not the present the vin sec of Rivesalte I now ask for is such as mr Cathalan furnished me with for several years made by M. Durand of Rivesalte, who will probably recollect the particular quality, and be able to furnish it with exactness. the Ledanon which M. Cathalan was used to send me, was made at a vinery and formerly the property of his aunt, now held by M. Tourneron of that place. I first became acquainted with it at M. Cathalan’s table; and that furnished by mr Tourneron, her successor, was equally good, mr Chevalier’s of the last year however was also good.to meet this supply, I now place in the hands of my friend John Vaughan of Philadelphia, 200.D. to be invested in a bill of mr Girard on his correspondent of Paris. in estimating the wines Etc called for, I have governed myself by the prices of the same articles in mr Oliver’s invoice of the last year. I suppose also that my last year’s remittance fell short some 20. or 30. ƒ. leaving me that much in your debt. should the present remittance be inadequate to pay that balance & the articles now required, be so good as to make a countervailing reduction on the number of bottles of Ledanon & Limoux wines.I am later this year than usual in making my application. but if mr Vaughan’s remittance has a speedy passage, & an early opportunity occurs for your shipping the articles, they may yet get into our ports before they are shut up by ice. always address for me to the Collector of the port the vessel is bound to, recollecting that, if there be a choice, the ports of the Chesapeak are most convenient, and next to these New York, or Philadelphia but never send to any port south of the Chesapeak.1. gross (say 12. doz. bottles) of mr Bergasse’s claret. taking care not to call it by that name on account of the high duties here on all Clarets.150. bottles of Ledanon.150. bottles of vin clairette de Limoux from mr Chevalier.30. gallons vin sec de Rivesalte, de M. Durand.24. bottles virgin olive oil of Aix.50. ℔ Maccaroni. [those of Naples preferred]6. bottles of Anchovies.